Citation Nr: 1205296	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include bronchial asthma.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.  He is the recipient of the National Defense Service Medal, the Sharpshooter Badge, and the Marksman Badge.  He had no foreign or combat service.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a respiratory disorder, to include bronchial asthma.  The Veteran submitted a notice of disagreement with this determination in June 2006, and timely perfected his appeal in September 2007.

The Veteran participated in a Decision Review Officer hearing in June 2007, and a Travel Board hearing in July 2010.  Transcripts of these proceedings have been prepared and incorporated into the evidence of record.

In January 2011, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA), which was received by the Board in June 2011.  The Board issued a copy of the VHA opinion to the Veteran in June 2011, and informed him that he had 60 days from the date of the notice letter in which to review the medical opinion and submit additional evidence or argument.  See 38 C.F.R. § 20.903 (2011).  No additional evidence was received.

As noted above, the Veteran provided testimony at a hearing before an Acting Veterans Law Judge (AVLJ) in July 2010.  That AVLJ has since retired from the Board.  Pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. § 20.707 (2011), the Veteran is entitled to a hearing with a Veterans Law Judge who will decide his appeal.  The Board notified the Veteran of this right in October 2011, and informed him that if he did not respond within 30 days from the date of the notice letter, the Board would assume that he did not wish to have an additional hearing and would proceed accordingly.  As the Veteran failed to respond to the October 2011 notice letter, the Board will proceed with a decision on the claim.


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably demonstrates that the Veteran's respiratory disorder, to include bronchial asthma, pre-existed his active military service. 

2.  The evidence of record clearly and unmistakably demonstrates that the Veteran's pre-existing respiratory disorder, to include bronchial asthma, was not aggravated by active military service. 


CONCLUSION OF LAW

The Veteran's current respiratory disorder, to include bronchial asthma, was not aggravated by his active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in February 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  A June 2006 notice letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the Dingess letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in June 2006, was provided ample time to respond with additional argument and evidence, and the claim was readjudicated in the August 2007 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  On his VA Form 9 [Substantive Appeal], the Veteran stated that following his March 1971 in-service admission for acute respiratory disease, his physician father continued to treat him for asthma until his father's death in 1982.  See VA Form 9, September 5, 2007.  The Veteran noted that he did not have any records associated with the treatment his father provided for his asthma during military service.  See Travel Board Hearing Transcript, July 14, 2010, pp. 12-13.  The Veteran also indicated that he sought treatment for asthma in September 1976, at the Emergency Room in Logan Regional Hospital in Logan, Utah.  Despite contacting Logan Regional Hospital, the Veteran was informed that no records were available.  See Veteran's Statement, December 27, 2005; see also Response from Logan Regional Hospital, February 16, 2006.  

The Board is also aware of the Veteran's request to obtain morning reports for Company A, 4th Training Battalion, 2nd Training Brigade, at Fort Leonard Wood, to verify his sick call in March 1971.  See Notice of Disagreement, June 27, 2006.  Although the Veteran disputes the dates indicated in his service treatment record (March 5, 1971 through March 8, 1971), stating that he was hospitalized for seven days rather than three (March 5, 1971 through March 12, 1971), this is not relevant to the claim.  The Veteran's service treatment records have already established that he sought and received treatment for a respiratory disorder in March 1971, and no further inquiry is necessary in making a decision on the claim.  The Veteran has at no time referenced other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in April 2006, the results of which have been included in the claims file for review.  Upon thorough review of the examination report, however, the Board determined that the VA examiner failed to provide sufficient rationale for the medical nexus opinion, and thus determined it was inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board obtained a VHA medical opinion in June 2011.  The VHA medical report involved a review of the Veteran's claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VHA medical opinion is adequate for rating purposes.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that his pre-existing asthma was aggravated beyond the natural progression of the disease by his time in active military service.  The Board disagrees.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Presumption of Soundness and Aggravation

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011). 

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Veteran is seeking entitlement to service connection for a respiratory disorder, to include bronchial asthma.  It is undisputed that the Veteran currently suffers from asthma.  Specifically, the April 2006 VA examination diagnosed the Veteran with bronchial asthma.  See VA Respiratory Disorders Examination Report, April 26, 2006.

(i.)  Presumption of Soundness

For reasons expressed immediately below, the Board finds that the evidence of record clearly and unmistakably establishes that the Veteran had bronchial asthma that pre-existed his military service. 

Prior to the Veteran's induction into active military service in January 1971, he submitted a letter dated in August 1970, from the Fairbury Clinic, authored by his physician father.  This letter diagnosed the Veteran with recurrent bronchial asthma.  The Veteran was noted to be primarily troubled during heavier pollen seasons - in late summer, early fall, and early spring.  The Veteran's father also noted that at times, the Veteran's asthma could be disabling.  See Private Treatment Record, The Fairbury Clinic, August 31, 1970.


Upon induction into active military service, clinical evaluation of the Veteran's nose, sinuses, mouth, throat, lungs, and chest were all considered normal.  The August 1970 letter from the Veteran's father was noted on the examination report.  The Veteran himself stated that he was in good health, with no complaints of ear, nose, or throat trouble, asthma, or shortness of breath.  See Standard Forms (SFs) 88 & 89, Service Induction Examination Reports, January 21, 1971.  In an associated statement, the Veteran indicated that he had asthma as a child, but had not suffered from an attack since 1959 at the age of 11.  The Veteran stated that his father drafted the August 1971 letter because he did not wish his son to enter into military service.  The Veteran also signed a corresponding affidavit, in which he swore that he had not suffered from an asthma attack since 1959, nor had he received any interim treatment since that time.  The Veteran also stated that despite his application in December 1969, he was not accepted for enlistment into the United States Marine Corps due to his history of asthma and a similar letter from his father.

Accordingly, the Board finds that the competent medical evidence of record clearly and unmistakably demonstrates that the Veteran's asthma pre-existed his active duty service and that he had such a disability at the time of his entry into active duty, though non-symptomatic.  As indicated above, the contemporaneous medical evidence of record supports this conclusion.  Accordingly, the presumption of soundness on enlistment has been rebutted.

If, as here, the presumption of soundness is rebutted, the Board must then address the matter of whether the presumption of aggravation has been rebutted by clear and unmistakable evidence.  Thus, the Board will move on to a discussion of aggravation. 

(ii.)  Aggravation

As detailed above, a pre-existing injury will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  For the reasons stated below, the Board finds that the evidence clearly and unmistakably shows that the Veteran's pre-existing asthma was not aggravated by his military service. 

Review of the Veteran's service treatment records reveals treatment for acute respiratory disease in March 1971.  See Service Treatment Record, March 5, 1971 to March 8, 1971.  At that time, the Veteran presented with symptoms of sore throat, cough, earache, chest pain, and fever.  Id.  The final diagnosis was acute respiratory disease.  At no time during this admission was the Veteran diagnosed with asthma.  Furthermore, the Veteran himself indicated that he could not remember if he was specifically treated for asthma during this time.  See Decision Review Officer Hearing, June 20, 2007, p. 12.

The Veteran participated in a service separation examination in October 1972.  At that time, clinical evaluation revealed all of his systems to be normal.  The Veteran also stated that he was in good health.  See SF 88, Service Separation Examination Report, October 11, 1972.  In December 1972, the Veteran stated that there was no change in his medical condition since the October 1972 examination.  See Service Treatment Record, Statement of Medical Condition, December 18, 1972.

In July 2007, the Veteran submitted what he indicated were excerpts from his personal journals and calendars, tracking his asthma symptoms.  The first entry was dated in April 1975, indicating that the Veteran had a chest x-ray scheduled for the end of the month, and the Veteran's assumption that his asthma had returned.  The excerpts continued through November 1986.  See Veteran's Statements, Received July 16, 2007.  The Veteran also stated that he had received treatment for asthma at Logan Regional Hospital in 1976, (these records were unavailable) and at the VA Medical Venter in Columbia, Missouri, during 1977 or 1978, (these records were unavailable).  The first available records for the Veteran were dated in 1991, by Kaiser Permanente.

With respect to the crucial question of whether the Veteran's pre-existing bronchial asthma was aggravated during service, the Veteran has submitted multiple statements in support of his claim.
In August 2007, the Veteran submitted a lay statement from J.B.B., M.D., a family friend.  Dr. J.B.B. stated that he first met the Veteran in July 1972, at the home of the Veteran's parents.  Dr. J.B.B. noted that he was in psychiatry training with the Veteran's father, who was his mentor and senior resident at the time.  It was noted at that time that the Veteran's father was concerned that the Veteran had developed bronchial asthma in service.  Dr. J.B.B. recalled the Veteran's father providing him with asthma medication while he was still in service.  Finally, Dr. J.B.B. noted that the Veteran's asthma seemed to be worsening and progressed from occasional to being regular since his Army tour began.  See Statement of J.B.B., M.D., August 28, 2007.

Initially, the Board notes that although he is a physician, Dr. J.B.B.'s specialty is psychiatry, not respiratory disorders.  Further, there is no indication that he was familiar with the Veteran's history of asthma prior to service, considering that he seemed to incorrectly indicate that the Veteran began to suffer from asthma in service.  There is also no mention of how often Dr. J.B.B. saw the Veteran during his time in military service, or whether he based his opinion on his own observations or off of speculation provided by the Veteran's father.  For the purposes of the Veteran's aggravation claim, Dr. J.B.B's medical opinion also does not address the question of whether the Veteran's pre-existing bronchial asthma was aggravated beyond the natural progression of the disease by his time in active military service.  As the appropriate medical question was not addressed, this opinion is not considered probative.

The Veteran has also submitted his own statements as well as additional lay statements to support his claim of aggravation.  As a layperson, the Veteran is competent to testify to observable symptoms such as shortness of breath and wheezing.  See Washington v. Nicholson, 21 Vet. App. 191, 195   (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions such as whether a disease entity was aggravated beyond its natural progression by the condition of military service.  See Buchanan v. Nicholson, 451 F.3d 1331  -37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran or his friends J.E. and S.E. are now claiming that his asthma was aggravated by his military service, it is now well-established that laypersons without medical training, such as the Veteran and his friends, are not competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (1) (2011). 

The Veteran was also afforded a VA respiratory disorders examination in April 2006.  At that time, the Veteran reported that he began to experience asthma symptoms in 1974, which persisted to the present.  The VA examiner diagnosed the Veteran with bronchial asthma that existed prior to his entry into active military service.  The VA examiner also commented that the Veteran's asthma was clearly worse at the time of the examination than it was when he entered into military service.  The VA examiner opined that asthma does come and go throughout life and may be more active at certain times in life and less active in others.  Ultimately, the VA examiner concluded that there was no evidence that military service significantly and permanently aggravated the Veteran's pre-existing asthma.  See VA Respiratory Disorders Examination Report, April 26, 2006.

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Though the April 2006 VA examiner concluded that the Veteran's currently diagnosed asthma was not aggravated by his time in active military service, he failed to provide an adequate rationale for this conclusion.  The bare statement that "asthma does come and go throughout life" does not sufficiently support a finding that the Veteran's asthma was not clearly and unmistakably aggravated by his military service.  As such, the Board does not find the April 2006 VA medical opinion to be probative evidence against the claim.


In response to the Board's VHA medical opinion request, the VHA examiner noted that asthma is considered to be a chronic disability, and with regard to the Veteran, that chronicity was supported by the medical records that began in 1991.  The VHA examiner also noted that according to the Veteran's father's 1970 letter, the Veteran did have a diagnosis of pre-existing asthma upon entry into military service.  The VHA examiner found that the records painted a picture of someone with an allergic tendency (hay fever) and asthma, which was noted to often be a lifelong problem, which can be quite variable in severity depending on various factors, including environmental conditions such as geographic location, exposure to animals, dust or pollen.  See VHA Medical Opinion, June 2006.

The VHA examiner noted that there was no medical evidence that the Veteran was treated for asthma during military service, or in the immediate post-discharge time frame.  Based on the Veteran's statement that he only used medication on two occasions for asthma during military service (see Travel Board Hearing Transcript, July 14, 2010, p. 22), the VHA examiner opined that this would not constitute a permanent aggravation of his pre-existing asthma.  "It seems quite unlikely that active asthma symptoms would go unnoticed during the entire time he was in the military."  Further, it was held that there was no actual medical documentation of a permanently aggravated asthma condition in the claims file until approximately 1991.  Even allowing for "less conclusive evidence" (i.e. the Veteran's submitted symptom diary and his history previously given in the older examinations), the VHA examiner concluded that worsening of the Veteran's asthma did not start until 1974 - 1975, which would not implicate military service as the cause.  Id.

Based on the thorough and well-supported opinion of the VHA examiner, the Board finds this opinion to be most probative.  While the Board is certainly sympathetic to the Veteran's belief that his March 1971 in-service respiratory treatment aggravated his pre-existing bronchial asthma, the evidence of record does not support this contention.  In short, the Board finds that the evidence, in the form of the service treatment records, post-service medical records, and medical opinion evidence, does not demonstrate that aggravation took place.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability]. 

For these reasons, the Board finds that the evidence clearly and unmistakably shows that the Veteran's pre-existing bronchial asthma was not aggravated during active duty.  Accordingly, entitlement to service connection for the current bronchial asthma, based on aggravation of a pre-existing disability, is not warranted. 

(iii.)  Direct In-service Incurrence

With respect to the question of whether the Veteran's currently diagnosed bronchial asthma originated during service, the Board observes that service connection on a direct basis is not warranted.  On the contrary, as shown above, there is clear and unmistakable evidence that the disability was present prior to his entry into active duty. 

The only medical evidence in favor of a claim for direct service connection consists of the aforementioned opinion by Dr. J.B.B. in August 2007.  The opinion noted that the Veteran's asthma "seemed to be worsening and progressed from occasional to being regular since his Army tour began."  As noted above, whether a physician provides a basis for his opinion goes to the weight or credibility of the evidence in adjudicating the merits of the Veteran's claim.  See Hernandez-Toyens, supra.  Dr. J.B.B.'s statement is speculative, did not provide any basis for his opinion, and it is clear he was unaware the Veteran was diagnosed with asthma upon entry into military service.  Thus, the Board does not consider this opinion probative. 

The Board notes that the Veteran has not specifically argued that his bronchial asthma originated in service.  To reiterate, the Veteran's service treatment records, post service VA examination report, and VHA medical opinion, do not show that his bronchial asthma originated during service.  The Board places far greater probative value on the contemporaneous service treatment records and the post-service VA and VHA opinions than it does on the more recent statement of Dr. J.B.B.
Based on the foregoing, Board concludes that the evidence of record is against a finding that the Veteran's bronchial asthma originated during service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection on a direct basis and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence. 


ORDER

Entitlement to service connection for a respiratory disorder, to include bronchial asthma, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


